350 Ill. App. 322 (1953)
112 N.E.2d 747
Vincent Wolters and Thomas F. Brand, a Minor, Who Sues by Francis Brand, his Father and Next Friend, Plaintiffs-Appellees,
v.
Frank Venhaus and Annie Venhaus, Administrators of Estate of Raymond Venhaus, Deceased, Defendants-Appellants.
Term No. 53-F-2.
Illinois Appellate Court.
Opinion filed May 20, 1953.
Released for publication June 10, 1953.
Johnson & Johnson, for appellants.
Listeman & Bandy, for appellees.
(Abstract of Decision.)
Opinion by JUSTICE CULBERTSON.
Judgments affirmed.
Not to be published in full.